Citation Nr: 1758186	
Decision Date: 12/15/17    Archive Date: 12/28/17

DOCKET NO.  14-10 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus. 

3. Entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure.

4. Entitlement to service connection for post-traumatic stress disorder (PTSD).

5. Entitlement to service connection for skin disorder.

6. Entitlement to service connection for paralysis of the median nerve, as secondary to diabetes mellitus.

7. Entitlement to service connection for paralysis of the sciatic nerve, as secondary to diabetes mellitus.


REPRESENTATION

Veteran represented by:	Ocean County Veterans Service Bureau


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Erin J. Carroll, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to November 1970. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO). 

In April 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record.

The issues of entitlement to service connection for skin disorder and paralysis of the median and sciatic nerves are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1. A bilateral hearing loss disability, as defined by VA regulation, has not been shown since the filing of the claim and during the pendency of this appeal.

2. The evidence shows the Veteran's tinnitus has existed since service.

3. Competent, probative evidence indicates that the Veteran has a valid, current diagnosis of PTSD, and that his PTSD is at least as likely as not related to an in-service stressor, the occurrence of which has been confirmed by objective evidence.

4. The Veteran has a current diagnosis of diabetes mellitus.

5. The evidence is at least in equipoise as to whether the Veteran had active military service in the Republic of Vietnam and therefore is presumed to have been exposed to Agent Orange and/or other herbicide agents.


CONCLUSIONS OF LAW

1. The criteria for service connection for a bilateral hearing loss disability have not been met. 38 U.S.C.A. §§ 1101, 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2017).

2. Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus have been met. 38 U.S.C.A. §§ 101, 1101, 1112, 1113, 1131, 5103, 5103A, 5107 (West. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2017).

3. Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for PTSD are met. 38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 4.125 (2017).

4. Resolving the benefit of the doubt in the Veteran's favor, diabetes mellitus is presumed to have been incurred in active service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309(e), 3.313 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The U.S. Code and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).

In this case, neither the Veteran nor his representative has raised any issues with the VA's duty to notify or duty to assist. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II. Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 (a).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service. See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim." See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Additionally, for Veterans who served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including psychosis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Alternatively, when a disease at 38 C.F.R. § 3.309 (a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service. See 38 C.F.R. § 3.303 (b). The use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309 (a). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

	A. Bilateral Hearing Loss

For purposes of applying VA laws, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2017).

The Veteran contends that he is entitled to service connection for bilateral hearing loss due to noise exposure while working on airplanes as an aviation hydraulic engineer, during which time he did not use hearing protection.  

Service treatment records reflect that the Veteran's hearing tests during service did not demonstrate that his auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz (Hz) was 40 decibels or greater; or that his auditory threshold for at least three of the frequencies was 26 decibels or greater.  Although hearing tests results were not provided upon separation, the Veteran did not indicate that he experienced ear trouble or hearing loss at that time. 

To determine whether the Veteran has a current disability, he was afforded a VA audiological examination in February 2011.

The results of the February 2011 exam show that the Veteran's right ear auditory threshold in frequencies 500, 1000, 2000, 3000, and 4000 hertz (Hz) was 15, 10, 15, 15, and 20 decibels, respectively with an average auditory threshold of 15 decibels.  Left ear auditory threshold in frequencies 500, 1000, 2000, 3000, and 4000 hertz (Hz) was 15, 15, 15, 15, and 20 decibels, respectively with an average auditory threshold of 16 decibels.  His speech recognition score was 94 percent for both ears.  He was not diagnosed with any form of hearing loss, as the examiner indicated his hearing was normal.  These findings do not meet the definition of an impaired hearing disability as defined by VA in 38 C.F.R. § 3.385 and the first requirement of service connection is not established.  There is no evidence of record to the contrary.

The Board acknowledges the February 2011 private audiological examination submitted by the Veteran.  The results of this examination show that the Veteran's right ear auditory threshold in frequencies 500, 1000, 2000, and 4000 hertz (Hz) was 20, 25, 20, and 25 decibels, respectively.  Left ear auditory threshold in frequencies 500, 1000, 2000, and 4000 hertz (Hz) was 20, 25, 20, and 20 decibels, respectively.  His speech recognition score was 100 percent for both ears.  He was diagnosed with borderline normal hearing in both ears.  However, this examination did not record frequencies at 3000 Hz, rendering it inadequate for VA purposes.  Even so, these findings do not meet the definition of an impaired hearing disability as defined by VA in 38 C.F.R. § 3.385 and the first requirement of service connection remains unestablished.  

Based on the foregoing, service connection for a bilateral hearing loss disability is denied because the evidence of does not show that the Veteran has a current disability as defined by VA regulation. 

Initially, the Board notes that the most fundamental requirement for any claim for service connection is that the Veteran must first establish he or she has the condition claimed. See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328 (1997) (indicating VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability); cf. McClain v. Nicholson, 21 Vet. App. 319 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

In this case, a current hearing loss disability for VA purposes is not shown in either of the Veteran's ears.  As noted above, a hearing loss disability is defined by regulation, i.e., 38 C.F.R. § 3.385. There are no audiometry findings of record for either ear demonstrating that the Veteran's auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz (Hz) is 40 decibels or greater; or that his auditory threshold for at least three of the frequencies is 26 decibels or greater. Therefore, the first element of service connection has not been met.

The Board notes that the Veteran has not been diagnosed with sensorineural hearing loss.  Additionally, the post-service occupational records and the results of the VA audiological examination confirm that he does not have sufficient hearing loss in either ear to be considered a disability according to the requirements of 38 C.F.R. § 3.385.  Accordingly, as the record does not demonstrate that the Veteran has bilateral hearing loss within VA standards, there is no valid claim for entitlement to service connection for bilateral hearing loss.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).

The Board recognizes that the Veteran is competent to report his hearing difficulty. However, his statements are not competent to establish bilateral hearing loss, which by regulation must be shown by official audiometry.

In summary, for the reasons stated above, the Board finds that the preponderance of the evidence is against the claim for service connection for bilateral hearing loss, and the benefit-of-the-doubt rule is not for application.

	b. Tinnitus

The Veteran contends that he has tinnitus as the result of his work during service as an aviation hydraulic engineer, which exposed him to aircraft engines without hearing protection.  At the April 2017 hearing, he testified that he first noticed a ringing in his ears while working on an aircraft during service.  He further stated that it continued on a consistent basis, especially during conversations.  

At the February 2011VA audiological examination, the Veteran reported experiencing a constant ringing in his right ear, which he first noticed during the 1970's.  The examiner then opined that the Veteran's tinnitus was less likely than not related to his military service.  However, the examiner based this conclusion solely upon the Veteran's reported in-service duties, as well as the lack of documentation of tinnitus during service.  Thus, he failed to consider the Veteran's lay statements regarding the onset and continuity of symptomatology of his tinnitus.

The Board finds that the VA examiner's opinion is of little probative value, as it lacks adequate rationale for a speculative opinion as to the etiology of the Veteran's tinnitus. 

A veteran is competent to describe symptoms that he experienced in service, or at any time after service, when the symptoms he perceived were experienced directly through the senses. 38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person); Layno v. Brown, 6 Vet. App. at 469-71 (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness, but lay testimony is not competent to prove a particular injury or illness); see Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation). 

The Board finds no significant evidence contradicting the Veteran's account of in-service acoustic trauma and associated tinnitus since his discharge from service. The Veteran consistently reported that his tinnitus began while in service, and that it has continued since that time. Thus, in light of the credibility of the Veteran's statements and the provisions of 38 C.F.R. §§ 3.307 and 3.309(a), the Board finds that evidence of record reasonably demonstrates the occurrence of in-service acoustic trauma and the existence of tinnitus symptoms since discharge from service. Therefore, the Board resolves all doubt in favor of the Veteran and finds that his tinnitus is etiologically related to his noise exposure during active military service. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.  Consequently, service connection for tinnitus is warranted.

	C. Diabetes Mellitus

The law provides that diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam (Vietnam) during the Vietnam era will be considered to have been incurred in service. Diabetes mellitus is one of the diseases listed. 38 U.S.C.A. § 1116 (a)(1); 38 C.F.R. § 3.307 (a)(6). A Veteran is presumed to have been exposed to herbicides if he or she served in Vietnam between January 9, 1962, and May 7, 1975, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service. 38 U.S.C.A. § 1116 (f); 38 C.F.R. § 3.307 (a)(6)(iii). The presumption of service connection requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease. 38 C.F.R. § 3.307 (a)(6)(ii).

The evidence of record indicates a diagnosis of diabetes mellitus. Specifically, the July 2011 VA examiner noted a diagnosis of diabetes mellitus type I in January 2011.  The Board notes that the examiner discusses diabetes mellitus type II in the remarks section of the report; however, it is clear from the record that the Veteran does, indeed, have a diagnosis of diabetes mellitus and such a discrepancy does not alter that fact.  The January 2011 private psychological opinion further noted a diagnosis of diabetes mellitus.  Additionally, at the April 2017 hearing, the Veteran testified that he was diagnosed with diabetes after separation from service and began taking medication for it around 20 years ago.  Based upon this evidence, it appears that the reference to diabetes mellitus, type I is in error and the first prong of service connection, a current disability, has been met.

Additionally, the Board finds that the presumption of service connection applies in this case. The Veteran contends that he has diabetes mellitus as a result of his exposure to herbicides while in service during the Vietnam War.  At the April 2017 hearing, the Veteran testified that he was stationed in Cam Ranh Bay in Vietnam from June 1969 until August 1969, where he served as an aircraft hydraulics engineer.  He further stated that he was a part of the VP-2 Controlled Aircraft, which were land-based due to their size.  The Veteran contends that he was initially stationed in San Diego, prior to being sent to the Philippines.  Soon after he arrived at Sangley Point in the Philippines, he was dispatched to Vietnam to replace a fellow soldier.  Shortly thereafter, his squadron was disbanded and removed from Vietnam.

Based upon the evidence of record, the Board finds that the evidence is at least in equipoise as to whether the Veteran had service in Vietnam. The Veteran's DD-214 notes that the Veteran received the Vietnam Service Medal.  Moreover, a September 1969 letter from the Veteran's commanding officer acknowledged his service as a part of the VP-2 Patrol Squadron.  The Commander specifically noted the Veteran's outstanding profession performance in carrying out his duties while stationed in Cam Ranh Bay in the Republic of Vietnam.  Additionally, the Veteran has submitted documentation that corroborates his reports that the VP-2 squadron was located at Sangley Point in the Philippines throughout the applicable period of time.

Furthermore, the RO received a Defense Personnel Records Information Retrieval System (DPRIS) response, which indicates that the VP-2 squadron was at the naval station located at Sangley Point from February 1969 until September 1969.  However, records regarding the Veteran's specific duties and assignments that may have required him to enter Vietnam were not located.

Although the RO, despite best efforts, could not find evidence that the Veteran was stationed in Vietnam, the Veteran's personnel statements are both extremely detailed and consistent.  Moreover, the Veteran's statements are corroborated by his military personnel records, the letter of commendation by his commanding officer, and the location and timing of the VP-2 squadron as confirmed by the DPRIS response and the information submitted by the Veteran.  Therefore, despite the Veteran's leave from the Philippines being unnoted in his military personnel records, the Board credits the Veteran's statements that he spent a limited time in Vietnam, but time nonetheless, when he replaced a fellow soldier before the squadron was removed from Vietnam.  Thus, resolving the benefit of the doubt in favor of the Veteran, the Board finds that the Veteran set foot within the land borders of Vietnam during the Vietnam conflict. 

In conclusion, as the Board has found that the Veteran had service in Vietnam and has been diagnosed with diabetes mellitus, a disease listed in 38 C.F.R. § 3.309 (e) , the Board finds that the evidence supports a grant of service connection for diabetes mellitus on a presumptive basis as a result of herbicide exposure.

	D. PTSD

In addition to the regulations discussed above, service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125 (a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in-service stressor occurred. 38 C.F.R. § 3.304 (f).

The evidence needed to establish the occurrence of a claimed in-service stressor is typically dependent upon whether the veteran engaged in combat with the enemy, as well as whether the claimed in-service stressor is related to such combat; or, if not, whether there is objective evidence to verify the occurrence of the claimed stressor. See 38 C.F.R. § 3.304 (f); Cohen v. Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 395 (1996); see also 38 U.S.C.A. 1154 (b) (West 2014). The regulation also contains specific provisions related to stressors not at issue here (combat, prisoner of war, and personal assault) and notes that lay evidence may enough to establish the in-service stressors in those situations. 38 C.F.R. § 3.304 (f) (2017).

In this case, the Veteran contends that he experienced an in-service stressor during his service in Vietnam between June 1969 and August 1969.  At the April 2017 hearing, he testified that a hospital was bombed while he was stationed in Vietnam on August 11, 1969.  He stated that he had been to that hospital earlier that day for treatment of a cyst.  The Veteran reported feeling helpless and fearing for his life during this time.     

In March 2011, the RO afforded the Veteran a VA psychological examination.  He reported several in-service stressors, including a number of combat-related events.  Specifically, he stated that there was a bombing on his third night in Vietnam, which cut off the water line for three days.  The Veteran also reported an occasion during which he was unable to board a plane during a bombing attack and was forced to remain in a bunker with fellow soldiers.  He stated that he feared for his life at that time.  The Veteran was also present during a bombing of the air field, at which time he could feel the ammunition rounds flying near his face.  The VA examiner concluded that the Veteran had a fear of hostile military activity during this time, and ultimately opined that his PTSD was secondary to his service in Vietnam in 1969.  

The Veteran does not contend that any of these stressors were related to combat.  However, he contends that he feared for his life on multiple occasions, and the VA examiner has concluded that he had a fear of hostile military activity.  

The March 2011 VA examiner diagnosed the Veteran which chronic PTSD of mild severity (rendered in accordance with applicable diagnostic criteria of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, 4th edition (DSM-IV).  

A January 2011 medical opinion letter from Dr. S. E. also noted the Veteran's diagnosis of chronic PTSD, of moderate severity.  Dr. S. E., who reviewed the claims file, interviewed the Veteran on four occasions, and diagnosed PTSD consistent with the DSM-IV guidelines, provided a detailed and thorough opinion, indicating that his PTSD was due to the traumatic experiences in Vietnam.   

Having reviewed the evidence of record, the Board resolves doubt in favor of the Veteran and finds that service connection for PTSD is warranted. 

The Board finds the VA and private examination reports to be adequate as the examiners reviewed the pertinent facts in the case and offered clear opinions as to the Veteran's PTSD diagnosis and its relationship to events in service. 

The Board observes that the evidence is at least in equipoise as to whether the Veteran's exposure to in-service stressors is sufficient to support his current diagnosis of PTSD. In this regard, the finding is supported by the March 2011 VA examination report and the January 2011 evaluation from Dr. S. E. The Board is particularly persuaded the VA examiner's conclusion that the Veteran's PTSD is secondary to his experiences in Vietnam.

Accordingly, resolving all reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for PTSD are met. See 38 C.F.R. § 3.304 (f).


ORDER

1. Entitlement to service connection for bilateral hearing loss is denied.

2. Entitlement to service connection for tinnitus is granted.

3. Entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure, is granted.

4. Entitlement to service connection for PTSD is granted.


REMAND

Although the Board regrets the additional delay, a remand is necessary in order to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim, so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2017).

Skin Disorder

The Veteran has not been provided with a VA examination in connection with his claimed skin disorder.  At the April 2017 hearing, he testified that he received treatment for his skin problems during service.  He stated that he developed a rash and had a pilonidial cyst removed in August 1969.  He also received a salve for his skin from a treatment provider during service.  The Veteran stated that he was diagnosed with psoriasis about 40 years ago, which continued to affect numerous areas of his body.  In light of the Veteran's competent testimony regarding the onset and continued symptomatology of his skin disorder, as well as the diagnosis of psoriasis many years ago, the Board finds that the low threshold requirement for a VA examination has been met, and this matter will be remanded to obtain a VA examination to address the Veteran's skin disorder.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Paralysis of the Median and Sciatic Nerves

Regarding the peripheral neuropathy, the Veteran has also contended that this disability is secondary to his diabetes mellitus.  As a result of the Board decision herein, service connection has been granted for diabetes mellitus. Therefore, the Veteran should also be afforded an appropriate VA examination with medical opinion determining whether the peripheral neuropathy is due to or aggravated by his service-connected diabetes mellitus. McLendon, supra. 

Given the time that will pass during the processing of this remand, updated VA treatment records should be associated with the claims file on remand as well.  The Board notes that treatment records dated through July 21, 2011 have been associated with the record.  Additionally, the Veteran should be given the opportunity to submit any additional evidence pertinent to his appeal.

Accordingly, the case is REMANDED for the following action:

1. Obtain all relevant VA treatment records dated from July 21, 2011 to the present.  

2. Contact the Veteran and request authorization to obtain any outstanding records pertinent to his appeal, including any private treatment records following the proper VA procedures.  

3. Schedule the Veteran for a VA examination with an appropriate examiner to determine the nature of his skin disorder.  The VA examiner should thoroughly review the Veteran's entire claims file, including the Veteran's service treatment records, as well as a copy of this Remand, in conjunction with the examination.  The VA examiner should note that this action has been accomplished in the VA examination report.

All indicated tests and studies must be accomplished and all clinical findings must be reported in detail, to include an explanation of how they relate to the Veteran's diagnosis.

The examiner should identify all skin disorders, to include psoriasis, and then provide an opinion as to whether it is at least as likely as not (a 50 percent or more probability) that each skin disorder had its onset in, or is otherwise related to the Veteran's active military service.  

In providing any opinion, the examiner should consider the Veteran's private treatment records, VA treatment records, and service treatment records.  Additionally, the examiner's opinion should reflect consideration of the Veteran's lay statements regarding in-service incurrence and continuity of symptomatology.  

A complete rationale should be given for each opinion expressed.  In this regard, a discussion of the relevant facts and medical principles involved would be of considerable assistance to the Board.

4. Schedule the Veteran for a VA examination to obtain a medical opinion regarding whether the Veteran's peripheral neuropathy is related to his period of service or to his service-connected diabetes mellitus. The entire claims file must be provided to and be reviewed by the examiner. Any tests or studies deemed necessary should be conducted, and the results should be reported in detail. The examiner is asked to address the following: 

a) Is it at least as likely as not (50 percent or greater probability) that any current peripheral neuropathy, to include paralysis of the sciatic and median nerves, is caused by or related to the Veteran's service-connected diabetes mellitus?

b) If not caused by or related to the Veteran's service-connected diabetes mellitus, is it at least as likely as not that the peripheral neuropathy was aggravated (permanent worsening of the underlying disability beyond natural progress) by the service-connected diabetes mellitus? If aggravation by a service-connected disability is found, then the examiner should quantify the degree of such aggravation, if possible. 

(c) If not caused by, related to, or aggravated by the service-connected diabetes mellitus, is it at least as likely as not (50 percent or greater probability) that any diagnosed disability related to peripheral neuropathy manifested during, or as a result of active military service? 

In providing any opinion, the examiner should consider the Veteran's private treatment records, VA treatment records, and service treatment records.  Additionally, the examiner's opinion should reflect consideration of the Veteran's lay statements regarding in-service incurrence and continuity of symptomatology.  

A complete rationale should be given for each opinion expressed.  In this regard, a discussion of the relevant facts and medical principles involved would be of considerable assistance to the Board.

5. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If any of the benefits on appeal remain denied, the RO should issue a supplemental statement of the case to the Veteran and his representative.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


